    Case: 1:16-cv-07015 Document #: 73 Filed: 06/26/19 Page 1 of 6 PageID #:554




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

MARIAN DINEEN,                                )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )      C.A. No. 1:16-cv-07015
                                              )
EARL OLIVER and                               )
DAKOTA LINES, INC.,                           )
                                              )
               Defendants.                    )

                            DEFENDANTS’ MOTIONS IN LIMINE

       NOW COME Defendants, EARL OLIVER and DAKOTA LINES, INC., by their attorneys,

WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP, prior to the trial of this matter, and for

their Motions in limine, state as follows:

                      MOTION IN LIMINE NO. 1 – Liability Insurance

       Defendants move this Court in limine for an Order precluding the introduction of any

evidence or argument regarding, or reference of any kind to, the existence of liability insurance

coverage for any defendant. See Picket v. Kolb, 237 N.E.2d 105, 107 (Ind. 1968). Duke's GMC,

Inc. v. Erskine, 447 N.E.2d 1118, 1120 (Ind. Ct. App. 1983). Fed. R. Evid. 411 provides that

“evidence that a person was or was not insured against liability is not admissible to prove whether

the person acted negligently or otherwise wrongfully.” When the issue of insurance is not related

to any of the issues presented at trial, any reference thereto should be precluded as prejudicial to

the insured party. Adams Laboratories, Inc. v. Jacobs Engineering Co., Inc., 761 F.2d 1218, 1228

(7th Cir. 1985). In this case, whether or not insurance is available or covers any potential damages

awarded at trial is not at issue. Thus, Plaintiff should be precluded from referencing or presenting

evidence that Defendants are covered by insurance.
     Case: 1:16-cv-07015 Document #: 73 Filed: 06/26/19 Page 2 of 6 PageID #:555




         MOTION IN LIMINE NO. 2 – Assets or Financial Condition of Defendants

        Defendants move this Court in limine for an Order precluding the introduction of any

evidence or argument regarding, suggestive of, or reference of any kind to Defendants’ assets or

financial condition, since the same would only seek to prejudice the jury against Defendants. See

Tanford, J.A., The Limits of Closing Argument, 1 Indiana Civil Litigation Review, No. 1, pg. 118

(explaining that it is improper to raise the relative financial condition of the parties) (citing Ashbee

v. Brock, 510 So.2d 214 (Ala. 1987) and Klein v. Herring, 347 So.2d 681 (Fla. App. Ct. 1977)).

                    MOTION IN LIMINE NO. 3 – Settlement Negotiations

        Defendants hereby move this Court in limine for an Order excluding all assertions by

Plaintiff or argument by her counsel that the parties entered into any settlement negotiations with

Plaintiff. Such evidence is not relevant to any issues in this case and does not constitute an

admission on the part of these Defendants. Further, the law favors out of court negotiations and

introduction of such evidence would be prejudicial to the party yielding certain matters in an effort

effectuate a settlement. See Bridges v. Metromedia Steakhouse Co., L.P., 807 N.E.2d 162, 166

(Ind. Ct. App. 2004); Brademas v. Real Estate Dev. Co., 175 Ind. App. 239, 242, 370 N.E.2d 997,

999 (1977).

             MOTION IN LIMINE NO. 4 – Size of Defendants’ Attorneys’ Law Firm

        Defendants hereby move this Court in limine for an Order excluding all assertions by

Plaintiff or argument by her counsel as to the size of Defendants’ attorneys’ law firm, including,

but not limited to, the number of attorneys employed by their attorneys’ law firm. These matters

are not relevant, nor are they material to the any issue in this case. See Fed. R. Evid. 402; Fed. R.

Evid. 403.




                                                   2

2720797v.1
     Case: 1:16-cv-07015 Document #: 73 Filed: 06/26/19 Page 3 of 6 PageID #:556




    MOTION IN LIMINE NO. 5 – Plaintiff’s Financial Status, Comparisons, Condition,
                                  or Hardship

        Defendants hereby move this Court in limine for an Order excluding all assertions by

Plaintiff or argument by her counsel regarding the financial status of the parties, comparisons

between and/or amongst the parties, or the financial condition and/or hardship of Plaintiff. Any

information concerning financial condition of Plaintiff, including information relating to the

ownership of Plaintiff’s two small businesses and the Plaintiff’s income as a nurse should not be

allowed. See Strack & Van Til, Inc. v. Carter, 803 N.E.2d 666, 675 (Ind. Ct. App. 2004); Barrow

v. Talbott, 417 N.E.2d 917, 924 (Ind. Ct. App. 1981). Any comparison between Plaintiff’s alleged

lack of income and the finances of Defendants is utterly irrelevant to the liability issues presented

in this case. The prejudicial effect of evidence comparing the Plaintiff’s financial situation to that

of Defendants far outweighs any probative value of that evidence. As a result, any such testimony

should be excluded from trial as overly prejudicial. See Fed. R. Evid. 403.

             MOTION IN LIMINE NO. 6 - Legal Terms and/or Perjorative Phrases

        Defendants hereby move this Court in limine for an Order excluding all assertions by

Plaintiff and/or any witness that any alleged act or omission of Defendants is “negligent.” For

example, see Plaintiff’s Amended Complaint, Count 12 and Count 13, attached hereto as Exhibit

1; Kelly v. Levandoski, 825 N.E.2d 850 (Ind. Ct. App. 2005).

                       MOTION IN LIMINE NO. 7 – Non Party Witnesses

        Defendants hereby move this Court in limine for an Order excluding from the courtroom

all non-party witnesses who are to testify at trial for either party, except for designated party

representatives or a person whose presence a party demonstrates to be essential. See Julian v.

State, 811 N.E.2d 392, 400 (Ind.Ct.App.2004); Fourthman v. State, 658 N.E.2d 88 (Ind. Ct. App.

1995), trans denied.

                                                  3

2720797v.1
     Case: 1:16-cv-07015 Document #: 73 Filed: 06/26/19 Page 4 of 6 PageID #:557




             MOTION IN LIMINE NO. 8 – Disclosure and Timing of Witnesses

        Defendants hereby move this Court in limine for an Order requiring disclosure by both

sides of the sequence of lay and opinion witnesses at least 48 hours in advance of the time of their

testimony.

                   MOTION IN LIMINE NO. 9 – Rule 26(a)(1) Disclosures

        Defendants hereby move this Court in limine for an Order barring the testimony of any

individuals that have not been timely disclosed by Plaintiff under Federal Rule of Civil Procedure

26(a)(1). Defendants also move to bar Plaintiff from providing testimony and/or other evidence

at trial on subject matters and/or opinions and/or foundation(s)/support for opinions that were not

timely disclosed under Rule 26. See Storey v. Leonas, 904 N.E.2d 229, 238 (Ind. Ct. App. 2009)

(affirming trial court’s decision to bar witness testimony where witnesses were only disclosed as

discovery was closing and finding the late disclosure to be an ambush on defendant); Beauchamp

v. State, 788 N.E.2d 881, 897 (Ind. Ct. App. 2003).

               MOTION IN LIMINE NO. 10 – Reference to Motions In Limine

        Defendants hereby move this Court in limine for an Order excluding all assertions by

Plaintiff or reference and/or argument by her counsel as to the filing of any motions in limine to

suggest that the Defendants have moved to prohibit the introduction of evidence in any manner.

Similarly, Defendants move this Court in limine for an Order excluding assertions by Plaintiff or

reference and/or argument by her counsel as to any facts barred by this Court.

                   MOTION IN LIMINE NO. 11 – Credibility of Witnesses

        Defendants hereby move this Court in limine for an Order barring Plaintiff, or her counsel,

from proving any statements, reference, comments, or arguments expressing their personal belief

or vouching for the credibility of any witness. It is well established that comments by a party or


                                                 4

2720797v.1
     Case: 1:16-cv-07015 Document #: 73 Filed: 06/26/19 Page 5 of 6 PageID #:558




her attorney expressing their personal belief or vouching for the credibility of a witness are

improper and should be prohibited. As the Seventh Circuit has note, vouching for the credibility

of witnesses is “impermissible.” United States v. Wolfe, 701 F.3d 1206, 1212 (7th Cir. 2012).

Accordingly, any statements, reference, comments, or arguments by Plaintiff or her counsel

expressing their personal belief or vouching for the credibility of any witness should be excluded.

     MOTION IN LIMINE NO. 12 – Comparing Defendants to Other Transportation
                                Companies

        Defendants hereby move this Court in limine for an Order excluding all assertions by

Plaintiff, and perjorative statements, reference, comments, or arguments by her counsel about

comparing Eagle Ridge Transportation, Inc. to other trucking and/or transportation companies.

                                      Respectfully submitted,
                                      WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP


                                      By:    /s/ Robert M. Campobasso
                                             Attorneys for Defendants Earl Oliver and
                                             Dakota Lines, Inc.

Kathleen McDonough - ARDC No. 6229813
Robert Campobasso - ARDC No. 6296026
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
55 W. Monroe Street, Suite 3800
Chicago, IL 60603
Telephone: (312) 704-0550 | Facsimile: (312) 704-1522
kathleen.mcdonough@wilsonelser.com
robert.campobasso@wilsonelser.com




                                                5

2720797v.1
    Case: 1:16-cv-07015 Document #: 73 Filed: 06/26/19 Page 6 of 6 PageID #:559




                                CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that on June 26, 2019, he caused the foregoing
to be filed with the court by electronic filing protocols using the CM/ECF system, and that a copy
of the same will therefore be electronically served upon all attorneys of record registered with the
court’s CM/ECF system.



                                                     By: /s/ Robert M. Campobasso
